 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 1 of 16 PAGEID #: 692




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KAREN MEYERS, as Administratrix of                    :   Case No. 1:17-cv-00521
the Estate of Gabriel Taye, et al.,                   :
                                                      :   Judge Timothy S. Black
                        Plaintiffs,                   :
v.                                                    :
                                                      :   PLAINTIFFS’ FIRST SET OF
CINCINNATI BOARD OF EDUCATION,                        :   REQUESTS FOR PRODUCTION OF
et al.,                                               :   DOCUMENTS DIRECTED TO
                                                      :   DEFENDANT CINCINNATI BOARD
                        Defendants.                   :   OF EDUCATION


       Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiffs request Defendant

Cincinnati Board of Education to produce the following documents within thirty (30) days.

                                        INSTRUCTIONS

       This first set of requests for production of documents duplicates the public records

requests previously made on the Cincinnati Board of Education. Where a date is in bold

typeface it indicates the document request seeks a date different from the public records request.

When a word is in bold typeface it indicates the word was added. For those documents

responsive to these requests that are already in Plaintiff’s possession, please identify the Bates

Number of that document instead of producing that document if the document is identical in all

respects to the Bates numbered document. If you do not have a copy of the documents with

Bates Numbers, Plaintiffs will produce their Bates numbered copies upon request.

       All records, documents, information, recordings and images of students other than

Gabriel Taye shall be produced unredacted and designated “Confidential” pursuant to the

protective order.




                                                  1                        Plaintiffs' Exhibit 1
  Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 2 of 16 PAGEID #: 693




                                           DEFINITIONS

          Except where the context indicates otherwise, the following definitions shall apply to

these interrogatories:

          1.     “Person” or “individual” means natural persons, corporations, partnerships, sole

proprietorships, unions, associations, federations, government agencies, or any other kind of

entity.

          2.     “Document” and “record” mean any written, printed, typed, recorded, magnetic,

punched, copied, graphic, electronic or tangible thing, through or from which information may

be embodied, embedded, translated, conveyed, or stored, including, but not limited to,

correspondence, memoranda, notes, notebooks, telephone messages, telephone recordings,

telephone transcripts, text messages, records, books, papers, telegrams, telexes, facsimiles,

dictation recordings, video recordings, digital recordings, audio recordings, computer tapes,

computer disks, computer files, computer recordings, computer printouts electronic records,

electronic mail or e-mail, attachments to emails, microfilm, microfiche, work sheets, diaries,

calendars, photographs (including negatives, digital images, and prints) charts, drawings,

sketches, text messages, webpages, and other writings and drafts thereof.

          3.     “Social Media” includes posts, messages, direct messages, live postings, pictures,

etc. on sites such as Facebook, Twitter, Snapchat, Instagram, Pintrest, LinkedIn, Google+,

YouTube, Tumblr, Flickr, Reddit, Vine, Periscope, etc.

          4.     The word “identify” when used in reference to a natural person means to state his

or her full name, present address, telephone number, employer and position or job title at the

time of the transaction, occurrence or event covered in the interrogatory. If any of the above

information is not available to Defendant, provide any other available information with or by




                                                  2
  Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 3 of 16 PAGEID #: 694




which such natural person can be identified.

       5.      The word “identify” when used in reference to a person (as defined above) other

than a natural person, means to state: (1) its full name, (2) the nature of its organization,

including the name of the state in which it was organized, (3) its address(es), (4) the address(es)

of its principal place of business, and (5) its principal line(s) of business. If any of the above

information is not available to Defendant, provide any other available information with or by

which such person can be identified.

       6.      The word “identify” when used in reference to a document means to state:

               (1)     Its date;

               (2)     Its author;

               (3)     The type of document (e.g., letter, memorandum, receipt, invoice,

               schedule, report, telegraph, chart, photograph, sound reproduction, or note);

               (4)     Its subject matter, title, and the total number of pages thereof;

               (5)     Each and every person to whom copies were sent, by whom copies were

               received, and who Plaintiff believes may have knowledge of the contents thereof;

               and

               (6)     Its present location and the name of its present custodian. In all instances,

               a copy of the document being identified may be produced in lieu of the

               identification required in subparagraphs (3) and (4) hereof.

       7.      If any such document was, but is no longer in the possession of Defendant, or is

no longer subject to its control, or is no longer in existence, state whether it; (1) is missing or

lost, (2) has been destroyed, (3) has been transmitted or transferred voluntarily or involuntarily to

others, identifying to whom it was transferred or transmitted, or (4) has been otherwise disposed




                                                   3
  Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 4 of 16 PAGEID #: 695




of, in each such instance, explain the circumstances surrounding the authorization for such

disposition and state the date or approximate date thereof. If any of the above information is not

available to Defendant, provide any available information with or by which such documents can

be identified.

       8.        Unless otherwise indicated, the time period requested is from August 1, 2014

through June 30, 2019.

       9.        “Date,” when used herein, shall include the day, month and year of the occurrence

which the interrogatory refers. Defendant is to provide the exact date or inclusive dates if

known, or if not known, an approximation together with an indication that the date or dates

supplied may not be exact.

       10.       “Defendants” refer to all named Defendants in this action, Cincinnati Board of

Education, Mary Ronan, Ruthenia Jackson, Jeffrey McKenzie, Margaret McLaughlin.

       11.       Gabriel or Gabe means Gabriel Benyam Taye.

       12.       “Carson” or “Carson School” refers to Carson elementary school.

       13.       “Your or Yourself” refers to the Cincinnati Board of Education.

       14.       “CPS” or “Cincinnati Public Schools” refers to the Cincinnati Board of

Education.

       15.       “AY” or “school year” or “academic year” refers to the academic school year

starting at beginning of the school term in the fall of the first date and ending at the end of the

school term in the spring of the second date. For example, AY2016-2017 or school year 2016-

2017 or academic year 2016-2017 refers to the beginning of the school term in the fall of 2016

and ending at the end of the school term in the spring of 2017. When used over multiple years,

for example AY2013-217 refers to the beginning of the school term in the fall of 2013 and




                                                  4
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 5 of 16 PAGEID #: 696




ending at the end of the school term in the spring of 2017.

                    REQUESTS FOR PRODUCTION OF DOCUMENTS

Records request to Daniel Hoying dated February 3, 2017 from Carla Loon Leader (email)

1. All records all records in the possession of Cincinnati Public Schools related to Gabriel Taye,
   including but not limited to any nurse, teacher or administrator logs that pertain to him in any
   way.


Public records request to Daniel Hoying dated February 7, 2017 from Carla Loon Leader

2. Please provide all records reflecting prohibited incidents or conduct as defined by Board
   Policy 5517.01 within Carson Elementary School from the 2013-2017 school years through
   the present.



3. Please provide all written summaries of reported incidents of bullying, as required by Board
   Policy 5517.01, related to any incidents responsive to Request No. 1.



4. Please provide all records of prohibited incidents or conduct as defined by Board Policy
   5517.01 reported by school personnel to the school principal or designated administrator at
   Carson Elementary from the 2013-2014 school year through the 2016-2017 school year, and
   any records related to the investigation and/or verification of the reported incident.



5. Please provide all records of discipline taken against any Carson Elementary student that
   engaged in prohibited conduct as defined by Board Policy 5517.01 from the 2013-2014
   school year through the 2016-2017 school year.



6. Please provide all records from Powerschool’s discipline log entries at Carson Elementary
   from the 2013-2014 school year through the 2016-2017 school year, with names redacted,
   with the following heading or text search parameters:
      a. Bullying
      b. Hitting Another Student and Hit Another Student
      c. Hitting or Hit
      d. Peer to Peer Aggression and aggression
      e. Fighting
      f. Weapon



                                                5
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 6 of 16 PAGEID #: 697




       g. Threat, Threaten and Threatening
       h. Assault
       i. Violent and Violence
       j. Safety
       k. Security


7. Please provide any records maintained by Cincinnati Public Schools on bullying statistics for
   the 2013-2014 school year through the 2016-2017 school year from all Cincinnati Public
   school buildings


8. Please provide the personnel file of Dr. Ruthenia Jackson, James McKenzie and any other
   administrator within Carson Elementary.


Public records request to Daniel Hoying dated March 17, 2017 from Jennifer Branch

9. A copy of all recordings (including but not limited to, video, audio, digital, and electronic) of
   Gabriel Taye.



Public records request to Daniel Hoying dated March 20, 2017 from Jennifer Branch

10. All emails to or from or to any CPS employee, staff, teacher, contractor, or attorney (that is
    not privileged) regarding Gabriel Taye, all incidents contained in Gabriel Taye’s log entry
    (attached as Ex. 1).



11. All logs, reports, investigation, summaries, notes, memorandum, security records, emails,
    text messages, recordings, or other records regarding all incidents contained in Gabriel
    Taye’s log entry (attached as Ex. 1).



12. All log entries for each student referenced in Ex. 1, and for students . and
    (mentioned in Detective Karaguleff’s email to you [Daniel Hoying] dated February 17,
    2017).


13. All logs, reports, investigation, summaries, notes, memorandum, security records, emails,
    text messages, recordings, or other records regarding all incidents contained in the log entries
    you produce in response to No. 3 above, including, but not limited to     . and     .




                                                 6
  Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 7 of 16 PAGEID #: 698




14. All logs, reports, investigation, summaries, notes, memorandum, security records, emails,
    text messages, recordings, or other records regarding all incidents contained in the log entries
    you produce in response to Ms. Leader’s February 7, 2017 records request.



15. All logs, reports, investigation, summaries, notes, memorandum, security records, emails,
    text messages, recordings, or other records regarding any CPS student who attempted or
    committed suicide during academic year 2016-2017.


Public records request to Daniel Hoying dated June 8, 2017 from Jennifer Branch

16. All policies, guidelines, memoranda, emails, and documents in use at Carson Elementary
    School during academic years 2013-2017 regarding violent, bullying, intimidating,
    threatening, harassing, abusive, or aggressive behavior.



17. All policies, guidelines, memoranda emails and documents in use at Carson Elementary
    School during academic years 2013-2017 regarding student discipline, alternatives to
    discipline, and all incentives to administrators, teachers, or staff for reduction in discipline.



18. All policies, guidelines, memoranda, emails and documents in use at Carson Elementary
    School during academic years 2013-2017 regarding when and how to notify parents of
    student accidents and injuries.



19. All policies, guidelines, memoranda emails and documents in use at Carson Elementary
    School during academic years 2013-2017 regarding suicide prevention, suicide intervention
    procedures, identification and treatment of depression and suicide ideation.



20. All policies, guidelines, memoranda emails and documents in use at all Cincinnati Public
    Schools regarding preventing, identifying, investigating, and resolving bullying and other
    forms of aggressive behavior as defined in Board Policy 5517.01 from 1/1/11 to the present.
    Please include in your response the email or document referenced in GB012901 that was sent
    or prepared by Lauren Braddock.




                                                   7
    Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 8 of 16 PAGEID #: 699




21. All policies, guidelines, memoranda, “intervention procedure,1” emails and documents in
    use at all Cincinnati Public Schools regarding preventing, identifying, intervening,
    investigating, and dealing with students experiencing suicidal ideation, depression, trauma,
    and other severe emotional disturbances from 1/1/11 to the present.




22. All accident reports, reports or documents of student injuries from all Cincinnati Public
    Schools, school events, and transports from 1/1/13 through 12/31/17. Please redact student
    names from your response.



23. All contracts, emails, memoranda or documents between Cincinnati Public Schools or
    Carson Elementary School and the Cincinnati Health Department in effect or dated 1/1/13
    through 12/31/17.



24. All records or lists of trainings attended by administrators, Principal Jackson, all Vice
    Principals, all teachers, all security personnel, and all nursing staff at Carson Elementary
    School from 1/1/13 through 12/31/17, excluding the Positive Behavior Interventions and
    Supports (“PBIS”) training agendas and outlines.



25. All training materials Cincinnati Public Schools or Carson Elementary School utilized in
    training administrators, Principal Jackson, all Vice Principals, all teachers, all security
    personnel, and all nursing staff at Carson Elementary School regarding discipline and
    alternatives to discipline; violent, bullying, intimidating, threatening, harassing, abusive, or
    aggressive behavior; preventing, identifying, intervening, investigating, and dealing with
    students experiencing suicidal ideation, depression, trauma, and other severe emotional
    problems from 1/1/13 through 12/31/17.



Public records request to Daniel Hoying dated June 9, 2017 from Jennifer Branch

26. All policies, guidelines, memoranda, protocols, and records in use at Cincinnati Public
    Schools and Carson Elementary School during academic years 2013-2017 regarding how to
    assess and treat a student for an injury, sickness, medical or mental health condition,
    emergency medical condition, loss of consciousness, syncopy, head injury, brain injury, and
    closed head injury.

1
    As this term is used in Cincinnati Public Schools Policy 5350, 5517.


                                                           8
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 9 of 16 PAGEID #: 700




27. All policies, guidelines, memoranda, protocols, and records in use at Cincinnati Public
    Schools and Carson Elementary School or Cincinnati Health Department during academic
    years 2013-2017 regarding how and when to document a medical professional’s or nurse’s
    interaction with a student, including the treatment, assessment, intervention, instruction,
    counseling, health education, referral, notification, disposition, and treatment plan for the
    student.



28. All policies, guidelines, memoranda, protocols, and records in use at Cincinnati Public
    Schools and Carson Elementary School or Cincinnati Health Department during academic
    years 2013-2017 regarding the scope of practice, clinical supervision, and non-clinical
    supervision for a registered nurse working in a Cincinnati Public School.



29. All contracts, emails, memoranda, and records between Cincinnati Public Schools or Carson
    Elementary School and the Cincinnati Health Department in effect during academic years
    2013-2017.



30. All records, including lists of trainings, of trainings provided to or attended by Carson
    Elementary School medical personnel, teachers, administrators, Principal Jackson, all Vice
    Principals, nursing staff, clinical and non-clinical nursing supervisors, and Health
    Department personnel, regarding treating and assessing a student who has experienced an
    injury, sickness, medical or mental health condition, loss of consciousness, and/or emergency
    medical condition from 1/1/13 through 12/31/17.



31. All training materials Cincinnati Public Schools, Carson Elementary School, or Cincinnati
    Health Department utilized in training Carson Elementary School medical personnel,
    teachers, administrators, Principal Jackson, all Vice Principals, nursing staff, clinical and
    non-clinical nursing supervisors, and Health Department personnel, regarding treating and
    assessing a student who has experienced an injury, sickness, medical or mental health
    condition, loss of consciousness, and/or emergency medical condition from 1/1/13 through
    12/31/17.



32. All Cincinnati Public Schools, Carson Elementary School, and Cincinnati Health Department
    organization charts regarding medical personnel staffing, management, and health care



                                                 9
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 10 of 16 PAGEID #: 701




   delivery at Carson Elementary School during academic years 2013-2017.



33. All job descriptions, job profiles, or records explaining the duties, responsibilities, and scope
    of practice of all medical personnel, including but not limited to, nurses, nurse practitioners,
    nurse supervisors, nurse managers, nursing administrators and their supervisors who served
    at Carson Elementary School during academic years 2013-2017.



34. All advertisement for full or part time jobs or positions involving a nursing background
    which have been utilized by the Cincinnati Public Schools or The Cincinnati Health
    Department in advertising for applicants to work in or at a Cincinnati Public School from
    1/1/13 through 12/31/17.



35. All personnel files for Margaret Mary McLaughlin, R.N., and all her supervisors from 1/1/13
    through the present.



36. All lists or record documenting the number, reason, assessment and treatment of all students
    who saw medical personnel, including a nurse, at Carson Elementary School during the AY
    2013-14, AY2014-15, AY2015-16, and AY2016-17. Please redact all student names from
    your production.



37. All forms used by medical personnel, including nurses and their supervisors, teachers,
    administrators to document medical care, assessment, treatment or involvement of a student
    at Carson Elementary School during AY2013-2017. Include in your response any forms
    used to send home with a student.



Public records request to Daniel Hoying dated July 11, 2017 from Jennifer Branch

38. Copy of the hard drives, storage systems, and data of the computers containing security
    camera video and data for Carson Elementary School from August 1, 2014 through June 30,
    2017, including information regarding:

           a. Any person with access to the video user name, password, and IP address and
              could access the video or images;




                                                 10
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 11 of 16 PAGEID #: 702




           b. Records indicating all times the videos were seen, images were accessed, and by
              whom and what position within the school;

           c. Names, dates, and procedures allowing third-parties permitted to operate or
              supervise the operation of the video cameras and underlying database;

           d. Names, dates and names of individuals and organizations permitted to view
              images stored on video cameras and the images;

           e. All records of viewings of video footage in restrooms of Carson School;

           f. The designated storage for the video images, including i-clouds, from 2014-2017;

           g. All books, data, and logs showing dates and times video images were accessed in
              2015-2017, including the names of the individuals with access and their positions
              and the method of access.


39. Copy of all data from district cell phones issued to Principal Jackson, Vice Principal
    McKenzie, and all other employees at Carson School from January 1, 2017 through June 30,
    2017.



40. Personnel files of all school counselors, psychologists, and mental health professionals
    employed by the District who provided services to Carson School during AY2013-2017.



41. All records, including correspondence, texts, emails, messages, among all District personnel
    regarding the evaluation, decision whether to renew his contract, and resignation of Jeff
    McKenzie, Assistant Principal of Carson School.



42. All records of any meeting or communication with parents, teachers, or others (including
    with outside organizations and attorneys) regarding Assistant Principal Jeff McKenzie’s
    performance at Carson School, including with outside organizations and attorneys.



43. All records regarding the installation, usage, purpose, location, number, and monitoring of
    the security cameras at Carson School, during AY 2013-2017 including:

           a. logs;




                                               11
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 12 of 16 PAGEID #: 703




           b. summaries of video;

           c. contracts to purchase and maintain;

           d. budget requests for the surveillance equipment;

           e. training materials on how to use and monitor the videos;

           f. video retention policies;

           g. reasons for installing surveillance equipment;

           h. policies related to the security cameras monitoring and operation, including how
              and when action should be taken as a result of information captured on the
              cameras;

           i. policies and guidelines for operating, monitoring and reporting content on
              security cameras;

           j. job descriptions and duties of all personnel involved with security cameras;

           k. agendas and notes from any Board, Faculty, or PTO meetings related to security
              cameras including but not limited to the purpose and effectiveness of the use of
              security cameras;

           l. all communications to the school community, including teachers,
              parents, administrators, and third parties regarding the purpose and use of the
              surveillance videos;

           m. names and positions of all school personnel with access to videos from Carson
              School security cameras;


44. All Handbooks provided to parents and students at Carson School during AY2013-2017.


Revised from prevision requests for public records

45. All records, notes, meetings, and communications of any administrators, teachers, and
    parents in regard to student safety in the bathrooms at Carson School during AY2013-2017.



46. All insurance documents, including insurance or risk pool policies, declaration pages,
    reinsurance policies, and self-insured documentation, relating to liability or indemnification
    of employees or contractors.



                                                12
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 13 of 16 PAGEID #: 704




47. If Cincinnati Public Schools or any employee or contractor has submitted a claim regarding
    Gabriel Taye, produce all documents and correspondence with the insurance carrier or claims
    administrator and any reservation of rights documents.



48. All documents, including agreements, contracts, and releases, relating to settlements entered
    into between January 1, 2013 and December 31, 2017, for legal claims that Cincinnati Public
    Schools settled with any student or parent, custodian, or guardian regarding injuries a student
    sustained at a Cincinnati Public School or while participating at a Cincinnati Public Schools
    events.


49. All contracts, memorandum, and correspondence between Cincinnati Public Schools or
    Carson School and any vendor who supplied security, health care, mental health care, or
    after-school care from January 1, 2013 to the present.



           a. All contracts, memorandum, documents and correspondence between Cincinnati
              Public Schools and St. Joseph Orphanage.

           b. All documents and correspondence between Cincinnati Public Schools or Carson
              School and all security staff or vendors.

           c. All contracts, memorandum, documents and correspondence between Cincinnati
              Public Schools or Carson School and FamiliesForward and any other after-school
              program at Carson School.

           d. All contracts, memorandum, documents and correspondence between Cincinnati
              Public Schools or Carson School and Beech Acres.



50. All documents regarding salary, compensation, bonuses, and incentives for Principal Jackson
    and all Assistant Principals and teachers at Carson School from January 1, 2013 through
    December 31, 2019.

           a. All documents regarding incentives and bonuses of Principal Jackson.


           b. All documents regarding incentives and bonuses of Assistant Principal McKenzie.




                                                13
 Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 14 of 16 PAGEID #: 705




          c. All documents regarding salary, compensation, bonuses, and incentives for all
             other Assistant Principals at Carson School.


          d. All documents regarding salary, compensation, bonuses, and incentives for all
             teachers at Carson School.



                                                       Respectfully submitted,

 Michele L. Young (0062011)                            /s/ Jennifer L. Branch
 Gregory S. Young (0033617)                            Jennifer L. Branch (0038893)
 Christine M. Hammond (0093647)                        Trial Attorney for Plaintiff Estate of
 Attorneys for Plaintiff Estate of Gabriel Taye and    Gabriel Taye and Cornelia Reynolds
 Benyam Taye                                           Alphonse A. Gerhardstein (0032053)
 Gregory S. Young Co., LPA                             M. Caroline Hyatt (0093323)
 600 Vine Street, Suite 402                            Attorneys for Plaintiff Estate of
 Cincinnati, OH 45202                                  Gabriel Taye and Cornelia Reynolds
 Telephone: (513) 721-1077                             Gerhardstein & Branch Co. LPA
 Fax: (513) 721-1919                                   441 Vine Street, Suite 3400
 myoung@younginjurylaw.com                             Cincinnati, Ohio 45202
 gyoung@younginjurylaw.com                             Tel: (513) 621-9100
 chammond@younginjurylaw.com                           Fax: (513) 345-5543
                                                       jbranch@gbfirm.com
                                                       agerhardstein@gbfirm.com
                                                       cyatt@gbfirm.com

                                                       Carla L. Leader (0081597)
                                                       Attorney for Plaintiff Estate of
                                                       Gabriel Taye and Cornelia Reynolds
                                                       The Law Office of Carla Loon
                                                       Leader, LLC
                                                       420 W. Loveland Avenue, Suite 109
                                                       Loveland, OH 45140
                                                       Telephone: (513) 909-4332
                                                       Fax: (513) 206-9994
                                                       carla@carlaleader.com

                               CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing requests was served in Word and PDF by email on

November 15, 2019, upon the following:




                                              14
Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed: 10/26/20 Page: 15 of 16 PAGEID #: 706




      Aaron M. Herzig                            Pete Stackpole
      Philip D. Williamson                       Emily Woerner
      Taft Stettinius & Hollister LLP            Room 214, City Hall
      Cincinnati, OH 45202                       801 Plum Street
      aherzig@taftlaw.com                        Cincinnati, Ohio 45202
      pwilliamson@taftlaw.com                    Peter.stackpole@cincinnati-oh.gov
                                                 Emily.woerner@cincinnati-oh.gov

      Daniel J. Hoying                           John B. Welch
      Ashley Addo                                Arnold Todaro & Welch Co. LPA
      Cincinnati Public Schools                  580 Lincoln Park Blvd., Suite 222
      Cincinnati, OH 45219                       Dayton, OH 45429
      hoyingd@cpsboe.k12.oh.us                   jwelch@arnoldlaw.net
      addoash@cpsboe.k12.oh.us

      R. Gary Winters
      Ian R. Smith                               Attorneys for Defendant Margaret
      McCaslin Imbus & McCaslin                  McLaughlin
      Cincinnati, OH 45202
      rgwinters@mimlaw.com
      irsmith@mimlaw.com

      Attorneys for Defendant Cincinnati Board
      of Education



                                                       s/ Jennifer Branch
                                                       Attorney for Plaintiffs




                                          15
2/15/2017      Case: 1:17-cv-00521-TSB Doc #: 63-1 Filed:
                                                       Log10/26/20
                                                           Entries Page: 16 of 16 PAGEID #: 707




                                                                                            School: District Office     Term: 16-17 Year




                 Log Entries i ~

                 Taye, Gabriel Benyam 3 100119980               CARS    106    Transferred Out




        Date         Description
        01 /09/2017 McKenzie, D Jeffrey - Horseplay in Hallway - Student was sent to the nurse at the end of the day. Student was
                    bleeding from his lip. Student stated that another student hit him. Since it was end of the day, Mr. McKenzie met
                    with all boys involved to get their side of the story. 01/10/2017- Mr. McKenzie met with all students. Two of the
                    students stated that another student hit Gabriel in the mouth after an altercation over a pop. Two of the boys
                    were given removal letters and meeting was scheduled for Thursday Morning at 8am. 01/12/2017- in the
                    meeting with the parents the students stated the incident was an accident and that Gabriel accidentally tripped
                    and hit his lip on the window area by Art room. Warnings were issued to all the boys involved and told if occur
                    again that there would be further disciplinary action. Students were in a location after school they had no
                    business being in and was playing around causing injury to another. It was all ruled an accident.
        10/07/2016 Bush, Lainey - Aggressive Behavior - G was talking about another male students mother. When asked to stop
                   he continued to talk. The other male student threw a punch and G threw punches back. Security was called.
                   Meeting held with mom on 10/10/2016 at 730. Student returned with warning that anything else would be meet
                   with removal
        10/03/2016 Frank, Claire - Parent Contact- Left message with mom. Told her about an altercation with him and another
                   boy in class today. Informed her that he will have a lunch detention tomorrow as a result of the situation.
        09/07/2016 Gubin, Nili - fighting - Gabriel was reprimanded today for being off task and disruptive. I told him he was getting
                   a lunch DT tomorrow. He got very angry about this and, at dismissal, started shoving at another child. I
                   separated him but he went back after we were outside and started punching this other student. I called home
                   and left a voicemail.
        05/04/2016 Turpeau, Dewolfe - Follow Up - Called Mom regarding incident on the playground and advised that the proper
                   action had been taken with the other student.
        10/07/2015 Cox, Taylor- Plaground- Gabriel was struck by another student today. Statements suggest that he did not
                   retaliate and did tell an adult. Spoke to mother. Released by nurse.
        05/13/2015 Keach, Shannon - Lunch Detention - Gabriel has a lunch detention tomorrow for his talkative, playful, and off
                   task behavior in math. Mom was told about the detention at pick up.
        02/06/2015 Wright, Jasmine - SSW - Attendance letter mailed.
        01/20/2015 Watson, Rani - Lunch Detention - Received a lunch detention for throwing two students hat on the ground.
        09/04/2014 Watson, Rani - Behavior - I spoke to mom and informed her that Gabriel had trouble following directions, and
                   was talkative and playful in class today. If the behavior continues he will receive a detention.




                                                               Exhibit 1

                                                                                                                   GB000260
https://powerschool.cps-k12.org/admin/students/home.html?fm=001424851                                                                    1/1
